         Case 1:17-cv-07417-VM-HBP Document 115 Filed 01/28/19 Page 1 of 2


                                                 LAW OfflCES
                                 WILLIAMS S CONNOLLY LLP
                                         725 TWELFTH srREET, N.W.

                                       WASHINGTON, D. C 20005-5901             EO'Y'AI\.D nr,..IHETT "(1(/ILJ.r,A.M! (!~~o .. ,.,,se;
KENNETH J. BROWN                                                                    p,r..J.!L. t\. CON,..101,.Y~Y W4'..2~•1:::l:"S)

  (202) 434-5818                                (202) 434-5000
  kbrowo@hvc.com
                                              FAX (202) 434-5029




                                                                            ELi f !RO~ICALLY FILED

                                              January 25, 2019
                                                                            DO( '
                                                                            DAT, , li,El):
                                                                                                           4   /
                                                                                                           T ?/!2
   VIA FACSIMILE (212) 805-6382

   The Honorable Victor Marrero
   United States District Judge
   500 Pearl Street, Suite 1040
   New York, NY l 0007

           Re:     Coventry Capital US UC v. EEA Life Settlements, Inc. et r1/.,
                   Case No. 1:17-cv-07417-VM-HBP

   Dear Judge Marrero:

          I \.Vrtte on behalf of Coventry Capital US LLC ('"Coventry'~) to respond briefly to the
   January 24, 2019 letters from Defendants EEA Life Settlements, Inc. ("EEA"), Vincent Piscaer,
   and Biren Patel.

            We will omit further discussion of the disagreement between Coventry and EEA, of which
   the Court by now has a robust picture. and focus on a matter on which we hoped the parties could
   agree. Coventry requests only that EEA comm.it to retaining 32% of the gross sale price from any
   sale of the portfolio as assets that would be available to satisfy a judgment in this matter. Coventry
   does not argue that EEA should be ordered to set aside those fund.s entirely during the pendency
   of the case or that it should be precluded from using those funds to continue its business of making
   investments. Rather, Coventry argues only that the funds should (1) remain in the United States,
   held by the U.S.-based EEA; and (2) not be committed to satisfy other liabilities, such as taxes or
                                         or
   other obligations incurred as a resu.lt   any sale. Absent those conditions, the funds would not be
   available "to make good on the judgment," which is what EEA represented to the Court would
   happen. See Dkt. No. 90 at 18:23--24. The undersigned contacted counsel for EEA to inquire ifit
   might be possible to reach an agreement along these lines, but EEA responded that it is not willing
   to do so.

          Finally, in response to the letter from the Individual DefendanLc;, there is no doubt that
   Coventry's motion to reconsider the Courl' s denial of a motion for a pre Eminary injunction wa~
   properly filed under Federal Rule of Civil Procedure 59(e). See, e.g., Lichtenberg v. /Jcsicorp
       Case 1:17-cv-07417-VM-HBP Document 115 Filed 01/28/19 Page 2 of 2


WILLIAMS 8 CONNOLLY LLP

 Hon. Victor Marrero
 January 25, 2019
 Page 2
 Grp., 204 F.3d 397, 400 (2d Cir. 2000) (Rule 59(e) motions to alter or amend a "judgment" are
 the proper method for seeking reconsideration of orders regarding motions for preliminary
 injunctions because "an interlocutory order granting a preliminary injunction is a judgment" as
 defined in the Federal Rules); S. Air Crew Grp. v. S. Air, Inc., 2009 Wt 1795045, at *2 (D. Conn.
 June 24, 2009) ("Rule 59(e), on the other hand, applies to denials of preUminary injunctions."');
 Toth ex rel. Toth v. Bd. o.l Educ., Queens Dist. 25, 2007 WL 3034078, at *l n. l (E.D.N.Y. Oct.
  15. 2007) ("Since an appeal from an interlocutory order granting, refusing, or refusing to dissolve
 an injunction, is pe.rn1issible, an interlocutory order denying a preliminary i~junction is a judgment
 within the meaning Rule 59(e).''). Messrs. Piscaer and Patel suggest in their January 24, 2019
 letter that Coventry should have moved under Rule 62, entitled "Stay of Proceedings to Enforce a
 Judgment." but that Rule addresses stays of judgments; stays of injunctions, receiverships, and
 patent accounting orders: and injunctions pending appeal. It does not apply here.

        We appreciate the Court's continued attention to these matters and will be prepared to
 address them further at the Court's convenience.



                                                Respectfully st1bmitted,


                                                 ~
                                               Kenneth J. Brov.rn
                                                                    6-3~
 cc:      Counsel of Record
